United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1848
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                       Maurice Malone, also known as Tito

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                           Submitted: October 14, 2016
                             Filed: October 19, 2016
                                  [Unpublished]
                                 ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Maurice Malone appeals the sentence the district court1 imposed after revoking
his supervised release. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       The district court did not abuse its discretion. See United States v. Merrival,
521 F.3d 889, 890 (8th Cir. 2008) (substantive reasonableness of revocation sentence
is reviewed under deferential abuse-of-discretion standard). The within-Guidelines-
range sentence was not substantively unreasonable, and the court considered the 18
U.S.C. § 3553(a) factors. See United States v. Petreikis, 551 F.3d 822, 824 (8th Cir.
2009) (applying presumption of substantive reasonableness to revocation sentence
within Guidelines range); United States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009)
(under substantive-reasonableness test, district court abuses its discretion if it fails to
consider relevant § 3553(a) factor, gives significant weight to improper or irrelevant
factor, or commits clear error of judgment in weighing factors).

       The judgment is affirmed, and counsel’s motion to withdraw is granted.
                      ______________________________




                                           -2-